DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 21-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites the limitation “a trial member comprising a shaft and a trial implant comprising a stem”.  It is unclear whether the limitation intends to claim a trial member that comprises both: a shaft, and a trial implant comprising a stem, or whether the limitation intends to claim 1- a trial member comprising a shaft and 2- a trial implant comprising a stem (it is unclear whether the trial implant is part of the trial member).  For examination purposes, the office considers the limitation to read “a trial member, the trial member comprising: a shaft and a trial implant comprising a stem”.  Clarification is requested.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over  White et al. (Pub. No. US 2010/0168864) in view of Dudasik (Pub. No. US 2010/0004657).
Regarding claims 36-39, White et al. discloses an implant system (figure 18A) for placement between a first bone portion and a second bone portion (paragraph 0148), the implant system comprising: a flexible member 1802 configured to form a first arc through the first bone portion, a second arc (illustrated in figure 18A) extending between the first bone portion and the second bone portion, and configured to form a third arc through the second bone portion (figure 18A; this is an intended use recitation.  As long as the prior art device is capable of performing the intended use, it meets the claimed limitations.  The flexible member 1802 can be passed through the first bone portion and the second bone portion such that it forms a first arc extending through the first bone portion, a second arc extending between the first and second bone portions, and a third arc extending through the second bone portion if one so desires because it is flexible and can still be used in the same manner in order to insert the body); and a an implant comprising a body 1800 comprising an engagement feature 1808 extending from an edge of the body inward toward the center of the body (figure 18A), the engagement feature 1808 configured to slidingly accept the flexible member at the second arc (paragraph 0223; figure 18A), wherein the first arc of the flexible member 1802 is configured to be passed -4-Application No.: 16/221,903Filing Date:December 17, 2018through a lumen of the first bone portion and the third arc of the flexible member is configured to be passed through a lumen of the second bone portion and wherein the flexible member forms the second arc at a joint between the first bone portion and the second bone portion (this is an intended use recitation.  As long as the prior art device is capable of performing the intended use, it meets the claimed limitations.  The flexible member 1802 can be passed through a lumen in the first bone portion and second bone portion and form an arc at the joint between the two bones if one so desires), wherein the arc of the flexible member 1802 is configured to slide from the edge of the body 1800 inward toward the center of the body (figure 18A).  The flexible member 1802 is configured to facilitate positioning of the body 1800 between the first bone portion and the second bone portion (paragraph 0223).  The flexible member 1802 is configured to allow tension to be applied to at least one end of the flexible member to facilitate positioning of the body between the first bone portion and the second bone portion (paragraph 0223).  The thickness of the body 1800 is increased on at least a portion of the body to resist lateral displacement of the body from between the first bone portion and the second bone portion (figure 18B).

    PNG
    media_image1.png
    226
    653
    media_image1.png
    Greyscale

	White et al. discloses the claimed invention except wherein the system includes a trial implant comprising a stem configured to be releasably retained by a shaft, wherein the shaft is configured to couple to a lumen-forming tool, wherein the trial implant is configured to be used as a reference to size the body which is configured to be fitted into the joint space between the first bone portion and the second bone portion.
	Dudasik teaches the use of a trial implant 408 comprising a stem 420 configured to be releasably retained by a shaft 432 (figures 25A-26D), wherein the shaft 432 is configured to couple to a lumen-forming tool (this is an intended use recitation.  The shaft 432 can be coupled to a lumen forming tool if one so desires), wherein the trial implant 408 is configured to be used as a reference to size the body which is configured to be fitted into the joint space between the first bone portion and the second bone portion (paragraphs 0169-0171).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the system disclosed by White et al. to further comprise a trial implant comprising a stem configured to be releasably retained by a shaft, wherein the shaft is configured to couple to a lumen-forming tool, wherein the trial implant is configured to be used as a reference to size the body which is configured to be fitted into the joint space between the first bone portion and the second bone portion, as taught by Dudasik, for the purpose of providing the surgeon with a tool for determining the appropriate implant size.  
Allowable Subject Matter
Claims 28-34 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 36-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection over White, but Dudasik is being used to teach the newly added claim limitations in claim 36 for a 35 U.S.C. 103(a) rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773